Citation Nr: 0305725	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  98-17 804 A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an extraschedular rating for chronic 
labyrinthitis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel





INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied a claim of entitlement to 
a disability evaluation in excess of 30 percent for chronic 
labyrinthitis.  The Board remanded the case in January 2000 
for additional development, to include consideration of the 
need to refer this case for extraschedular consideration.  
The RO accomplished the requested development, and the case 
has been returned to the undersigned, for appellate review.

In the January 2000 Board remand, the Board re-characterized 
the issue on appeal to include consideration of whether 
separate ratings were warranted for tinnitus and/or vertigo.  
That aspect of this appeal, and the question of whether an 
increased schedular rating is warranted, are being held in 
abeyance at this time and will therefore not be the subject 
of this decision.  A separate decision on that particular 
aspect of the veteran's appeal will be issued later.  At this 
time, only the extraschedular aspect of the veteran's claim 
for an increased rating will be addressed.

As pointed out in the January 2000 remand, evidence in the 
record reveals what appear to be inferred claims for service 
connection for a brain disorder and a nervous condition, and 
for a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
Board has not acquired jurisdiction over these claims, which 
are hereby again referred to the RO for appropriate action. 





FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim of entitlement to an extraschedular 
rating for chronic labyrinthitis, currently rated as 30 
percent disabling, has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran's case presents an exceptional or unusual 
disability picture due to marked interference with employment 
that renders impractical the application of the regular 
schedular standards and warrants referral for extraschedular 
consideration by designated authority.


CONCLUSION OF LAW

Referral under the extraschedular provisions is warranted in 
this case for the service-connected chronic labyrinthitis.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claim on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim of 
entitlement to a disability evaluation in excess of 30 
percent for chronic labyrinthitis, on an extraschedular 
basis.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In particular, it is noted that, 
having been asked by the Board to consider the possibility of 
referring the veteran's case for extraschedular consideration 
and secure additional VA and private medical records 
pertinent to this case, the RO requested, as shown by letters 
dated in April 2002, specific records from private physicians 
who have treated the veteran's service-connected disability 
throughout the years.  The RO then notified the veteran, by 
letter also dated in April 2002, of this action, and advised 
him that he could speed up the process by submitting any such 
evidence himself, if he had copies of those records.  The RO 
also invited the veteran to contact VA, at a toll-free number 
that was provided in that letter, if he had any questions or 
needed additional assistance.    Also pursuant to the January 
2000 Board remand, the RO secured copies of records 
reflecting VA medical treatment since 1997, which the veteran 
had identified as well.  Additionally, the RO scheduled the 
veteran for specialized medical examinations that were 
conducted in September 2002, the reports of which are of 
record.

By Supplemental Statement of the Case (SSOC) issued in 
October 2002, the RO explained  to the veteran its 
determination not to refer his case for extraschedular 
consideration, citing to the appropriate regulation.  In that 
SSOC, the RO also cited the VA regulation that specifically 
addresses VA's re-defined duties to assist and notify, i.e., 
38 C.F.R. § 3.159.  Then, by letter also dated in October 
2002, the RO notified the veteran of his rights, of what was 
being done with his case in terms of securing additional 
records, of what evidence was still needed to show 
entitlement to the benefit sought on appeal, and of VA's 
pledge to maintain him informed, decide his claim as quickly 
as possible, and grant every benefit possible under the law.  
Again, the veteran was invited to contact VA, at a toll-free 
number that was provided in that letter, if he had any 
questions or needed additional assistance.    

More recently, by letter dated in December 2002, the RO 
informed the veteran that the steps directed by the Board in 
its remand of January 2000 had been completed, that his case 
was being returned to the Board for appellate disposition, 
and that he nevertheless could send additional evidence or 
argument, directly to the Board, for its consideration by VA.  
No additional evidence or argument has been received since 
that communication was sent in December 2002, and the Board 
notes that the veteran has not provided any additional 
information or evidence, nor identified any additional 
pertinent evidence that may be available but not yet part of 
the record.  Thus, no additional assistance to the veteran 
regarding his claim of entitlement to a disability evaluation 
in excess of 30 percent for chronic labyrinthitis, on an 
extraschedular basis, is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the veteran's claim 
of entitlement to a disability evaluation in excess of 30 
percent for chronic labyrinthitis, on an extraschedular 
basis, have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, 
another remand or request for further development on the 
question of the adequacy of the current schedular rating 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background and legal analysis

In essence, the veteran contends that the current severity of 
his service-connected chronic labyrinthitis is such that it 
warrants a rating higher than 30 percent disabling.  As 
indicated earlier, the Board will hereby only address and 
review the extraschedular aspect of the veteran's claim for 
an increased rating.  The remaining aspects of this claim 
(i.e., entitlement to a schedular rating higher than 30 
percent, to include the possibility of separate ratings) will 
be addressed in a later decision.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The 1945 Schedule for Rating  Disabilities (the Schedule) 
will be used for evaluating the degree of disabilities in 
claims for disability  compensation, disability and death 
pension, and in eligibility determinations.  The provisions 
contained in the Schedule will represent as far as can 
practicably be determined, the average  impairment in 
earning capacity in civil occupations resulting from  
disability.  38 C.F.R. § 3.321(a).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity, with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these  exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board has no authority to grant an extraschedular rating 
in the first instance, but it has the authority to consider 
whether an RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  In the present case, the RO found 
that referral for extraschedular consideration was not 
warranted in this case, explaining, in its October 2002 
SSOC, that extraschedular consideration was not warranted 
because the current evaluation of 30 percent was in 
accordance with the symptoms shown.  The Board disagrees.

The veteran has submitted competent medical evidence 
suggesting that his service-connected chronic labyrinthitis, 
which is currently rated as 30 percent disabling, produces 
at least marked interference with employment.  In 
particular, it is noted that he has submitted various 
statements from Dr. I. G. C., a private physician, opining 
that, while the veteran has not been hospitalized, he has 
had to spend days bedridden because of his service-connected 
chronic labyrinthitis, which is a condition that this 
physician considers "progressive, permanent, and 
incapacitating;" as well as statements from Dr. G. C., 
another private physician, to the effect that the veteran's 
chronic labyrinthitis, which she considers progressive and 
incapacitating, limits the veteran's daily life activities 
and renders him unable to work.  These statements were all 
produced between 1998 and 2002.

Thus, it is the Board's opinion, resolving any reasonable 
doubt in favor of the veteran, that this particular case 
presents an exceptional or unusual disability picture due to 
marked interference with employment that renders impractical 
the application of the regular schedular standards and 
warrants referral for extraschedular consideration by 
designated authority.

In view of the above finding, the Board concludes that 
referral under the extraschedular provisions is warranted in 
this case for the service-connected chronic labyrinthitis.


ORDER

Referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) for the veteran's chronic labyrinthitis is 
granted.


REMAND

Having found that the 30 percent schedular rating in effect 
in this case is inadequate, and pursuant to the mandate of 
§ 3.321(b)(1), the Board now needs to return this case to the 
RO for referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of the veteran's claim on an extra-schedular basis.

Accordingly, this case is returned to the RO for the 
following action:

The RO should submit this case to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of the 
veteran's claim on an extra-schedular 
basis.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

